Mb. Justice Wole
delivered the opinion of the court.
The petitioner in the court below filed a complaint wherein, he transcribed certain documents and letters. The defendant moved to strike (eliminar) and the court below granted the motion on the ground that the documents transcribed, were not the basis of the action, but only the evidence to-prove the same, ordering the complainant to amend and giving him five days to cure the defects, in other words, the-right to amend. Generally, the complainant should not be ordered to amend but given permission, but this irregularity is not the subject of this petition.
Where matters of evidence are improperly included in a. complaint the proper way to remedy the situation produced, is by motion to strike. An inspection of the petition tends to convince us that all or most of the documents transcribed were matters of evidence and not documents similar to deeds, notes and other contracts to which section 119 of the Code-of Civil Procedure refers. Even if some of the letters did constitute the contract on which the cause of action was-founded, nevertheless we do not think that the order of the court is reviewable by certiorari, and if- we had any doubt we should still exercise our discretion to refuse the writ. The error complained of at best is one of appreciation-namely, whether the complaint did or did not contain impertinent or superfluous matter. There was no error of procedure and nothing appears in the facts recited in the petition to indicate that any supposed error could not have been reviewed by appeal. We are far from suggesting that an appeal would prosper from a final judgment which the peti*251tioner would have had a right to pray if he did not elect to amend.
The writ must be

Denied.